 Case 3:18-cv-03232-X Document 96 Filed 09/29/20          Page 1 of 13 PageID 1518



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


  AUSTIN REEVES,                              §
                                              §
         Plaintiff,                           §
                                              §
  v.                                          §
                                              §
  C. A. FRANEY;                               §
  M. HERNANDEZ;                               §   Civil Action No. 3:18-CV-03232-X
  E. CASTELLANOS;                             §
  D. CARSON;                                  §
  NEAL CAMPBELL; and                          §
  CITY OF GARLAND,                            §
                                              §
         Defendants.                          §


                       MEMORANDUM ORDER AND OPINION


       Plaintiff Austin Reeves alleges that a number of officers used excessive force

against him in an incident at the Garland Detention Center. He also alleges they

made patently false representations that ultimately led to him being charged and

prosecuted on false charges. Reeves sued the officers and the City of Garland under

42 U.S.C § 1983.      Before the Court are three ripe motions.       Officers Franey,

Castellanos, Hernandez, and Carson filed a Motion for Summary Judgment [Doc. No.

69]. Both Officer Campbell [Doc. No. 91] and the City of Garland [Doc. No. 86] filed

separate Motions to Dismiss for Failure to State a Claim. The Court GRANTS the

Motion for Summary Judgment, concluding that the officers’ conduct did not violate

Reeves’s constitutional rights.   Because this conclusion also resolves the claims

against the City, the Court GRANTS the motion to dismiss as well. Finally, the

                                          1
 Case 3:18-cv-03232-X Document 96 Filed 09/29/20          Page 2 of 13 PageID 1519



Court refrains from ruling on Officer Campbell’s motion to dismiss but will allow him

to file a motion for summary judgment.


                                       I. Facts

      Many of the facts here are undisputed. Garland Police Department Patrol

Officer Franey was dispatched to a domestic disturbance call.           At the scene,

bystanders informed Officer Franey that a man hit his girlfriend and fled, but the

girlfriend refused to give a statement. While Officer Franey remained on the scene,

Austin Reeves returned to the dispatch location. Reeves matched the description of

the suspect and had visible scratches and marks on his chest, neck, and back, which

appeared to be from a recent altercation. Reeves told officer Franey that his girlfriend

lived at the dispatch location and that he returned to get his phone. Officer Franey

then initiated a background check, which reflected that Reeves had an outstanding

City of Dallas warrant for public intoxication. Officer Franey arrested Reeves and

transported him to the Garland Detention Center. At the detention center, Reeves

called his girlfriend using the center’s telephone. Reeves began arguing with her and

became so upset that he slammed the phone into its base, breaking the phone.

      This is where the parties’ stories begin to differ. After breaking the phone, the

defendant officers claim they instructed Reeves to return to his cell. But Reeves

ignored the officers’ instructions, walked away from his cell, and spontaneously

slammed both arms and his head against the glass cell pod door.            Feeling the

necessity to maintain control, Officers Carson and Castellanos approached and

confronted Reeves. The officers then claim that Reeves lunged at Officer Castellanos,


                                           2
 Case 3:18-cv-03232-X Document 96 Filed 09/29/20         Page 3 of 13 PageID 1520



striking her in the chest and knocking her to the ground. Officer Castellanos tore her

MCL in the fall. Reeves next turned and “squared up” to fight the other officers.

       The officers engaged Reeves and brought him to the floor, where Reeves

remained on his hands and knees in what the officers categorized as an attempt to

get back to his feet. The officers claim that Reeves remained in this position despite

their attempts to wrestle control of his arms and legs, and their several commands to

stop resisting and get on the ground. Two officers then delivered what they identify

as “trained strikes” to Reeves’s legs and neck/shoulder region to stun him and regain

control. Reeves reportedly kicked Officer Carson in the face during this struggle,

which caused minor bleeding. Eventually the officers secured and cuffed Reeves’s

limbs, at which point the trained strikes ceased.

       Reeves, however, has a somewhat different story.       Although admitting to

hitting the pod door with one hand (but not his head or the other hand), Reeves claims

he otherwise obeyed the officers’ directions and was returning to his cell until the

officers tackled him. Reeves denies striking Officer Castellanos, claiming she merely

fell in the fray. He also denies attempting to fight the officers or kicking Officer

Carson. Reeves further denies trying to “stand back up” after being tackled and

maintains that he only remained on his hands and knees to protect his face from

smashing against the floor. Finally, Reeves denies being told to “stop resisting” or

“get on the ground” and instead claims the officers “thoroughly beat” him until he

collapsed to the floor.

       Officer Franey, who was not present during the detention center altercation,



                                          3
  Case 3:18-cv-03232-X Document 96 Filed 09/29/20                      Page 4 of 13 PageID 1521



later prepared an affidavit of probable cause that included these events. To do so,

Officer Franey reviewed security video footage of the incident and interviewed officers

Hernandez, Castellanos, and Carson, who described the events as they have in this

case. Officer Franey presented the affidavit to a magistrate judge to determine

probable cause, and Reeves was later charged two counts of assault on a public

servant for striking Officer Castellanos and kicking officer Carson.                     These two

charges were later dropped. Detention Center staff took Reeves to Baylor, Scott &

White Medical Center the following day where he was diagnosed with leg and wrist

contusions and proscribed Motrin.

                                        II. Legal Standards

       Summary judgment is appropriate only if, viewing the evidence in the light

most favorable to the non-moving party, “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” 1 “A fact is material if it ‘might affect the outcome of the suit’” and “[a] factual

dispute is genuine ‘if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’” 2 Courts “resolve factual controversies in favor of the

nonmoving party, but only where there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.” 3 Thus, “the nonmoving party




       1   FED. R. CIV. P. 56(a).
       2  Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (alteration in original) (citing Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
       3   Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013).

                                                     4
 Case 3:18-cv-03232-X Document 96 Filed 09/29/20                        Page 5 of 13 PageID 1522



cannot defeat summary judgment with conclusory allegations, unsubstantiated

assertions, or only a scintilla of evidence.” 4

           But qualified immunity affects that typical process. The purpose of qualified

immunity is to protect government officials from suit and liability for civil damages

“insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” 5                       Thus

qualified immunity “alters the usual summary judgment burden of proof.” 6 Courts

continue to draw all factual controversies in favor of the nonmovant, but once a

government official asserts the defense of qualified immunity the burden shifts to the

plaintiff to show that the defense is not available. 7 A plaintiff seeking to defeat

qualified immunity must show genuine disputes of material fact about whether:

(1) the official violated a statutory or constitutional right, and (2) that the right was

clearly established at the time of the challenged conduct. 8                      The Fourteenth

Amendment’s due process clause protects State-level pretrial detainees, and the

Fifth, Fourth, and Eighth Amendments protect incarcerated convicts from excessive

force. 9 Thus, the Court must determine whether, viewing the summary judgment

evidence in the light most favorable to Reeves, the individual defendants violated



       4   Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007) (quotation marks omitted).
       5   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
       6   Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010).
       7   Kovacic v. Villarreal, 628 F.3d 209, 211 (5th Cir. 2010).
       8   Cass v. City of Abilene, 814 F.3d 721, 728 (5th Cir. 2016)
       9 DeShaney v. Winnebago Cty. Dep’t of Social Servs., 489 U.S. 189, 200 (1989) (Fourth

Amendment); Hudson v. McMillian, 503 U.S. 1, 2 (1992) (Eighth Amendment); Kingsley v.
Hendrickson, 576 U.S. 389, 391 (2015) (Fourteenth Amendment).

                                                     5
 Case 3:18-cv-03232-X Document 96 Filed 09/29/20                    Page 6 of 13 PageID 1523



Reeves’s constitutional right to be free from excessive force, and whether the

defendants’ actions were objectively unreasonable in light of clearly established law

at the time of the conduct in question. 10 This is a high hurdle because qualified

immunity protects “all but the plainly incompetent or those who knowingly violate

the law.” 11

                                            III. Application

                        A. The Detention Center Security Footage

       The Fifth Circuit recently reaffirmed that courts “need not accept a plaintiff’s

version of the facts ‘for purposes of [qualified immunity] when it is “blatantly

contradicted” and “utterly discredited” by video recordings.’” 12

       Here, Reeves claims that he did not attack the detention officers, followed all

orders, and, aside from breaking the facility telephone and spontaneously smashing

his fists against the A-Pod door, generally conducted himself in a manner that posed

no security risk or physical threat to jail staff. The video footage, however, shows

otherwise. After smashing his arms and face off the glass pod wall, the video shows

Reeves continue walking past the open A-Pod door the officers were directing him to

enter. Next, Officers Castellanos and Carson move to confront Reeves. A struggle

then ensues and the video captures Reeves’s outstretched arm connecting with Officer

Castellanos’s chest as she is knocked off her feet. The next few frames show Reeves

turning to face the rest of the officers and moving backwards for several feet over


       10   Kingsley, 576 U.S. at 391–92.
       11   Malley v. Briggs, 475 U.S. 335, 341 (1986).
       12   Garza v. Briones, 943 F.3d 740, 744 (5th Cir. 2019) (quotation marks omitted).

                                                    6
  Case 3:18-cv-03232-X Document 96 Filed 09/29/20                Page 7 of 13 PageID 1524



several seconds before the entire group falls into a pile on the floor. The footage then

shows Reeves kneeling with his hands and knees tucked underneath him while

officers attempt to wrestle his limbs and force him flat onto the floor. Meanwhile the

officers are heard giving multiple commands to “stop resisting” and “get on the

ground.” They also deliver knees, kicks, and strikes to Reeves’s body. All strikes

cease as soon as Reeves is brought flat onto the floor with his arms and legs held by

officers.

       Far from the unprovoked use of force alleged by Reeves, the footage is

consistent with the officers’ account that Reeves refused the order to return to his

cell, punched Officer Castellanos, and then turned to fight the other officers before

being brought to the ground.                The video footage blatantly contradicts Reeves’s

account, and accordingly the Court need not credit Reeves’s account as true. 13

                                       B. Excessive Force

       The remaining issue is then whether the officers’ use of force under these

circumstances amounts to a violation of Reeves’s 14th Amendment right to be free

from excessive force while awaiting trial. 14            An actionable claim that detention

officers used excessive force in violation of a pre-trial detainee’s Fourteenth

Amendment rights must demonstrate only that officers purposefully or knowingly

used force that was objectively unreasonable. 15 A court, however, “cannot apply this




       13   Garza, 943 F.3d at 744.
       14   Kingsley, 576 U.S. at 396–97.
       15   Id.

                                                   7
 Case 3:18-cv-03232-X Document 96 Filed 09/29/20                       Page 8 of 13 PageID 1525



standard mechanically.” 16            Objective reasonableness “turns on the facts and

circumstances of each particular case,” and must be determined “from the perspective

of a reasonable officer on the scene, including what the officer knew at the time, not

with 20/20 hindsight.” 17 Since these types of cases typically involve jail facilities and

detention centers, “a court must also account for the legitimate interests that stem

from [the government’s] need to manage the facility in which the individual is

detained, appropriately deferring to policies and practices that in th[e] judgment of

jail officials are needed to preserve internal order and discipline and to maintain

institutional security.” 18 Finally, the Supreme Court’s non-exhaustive list of factors

for assessing reasonableness includes: (1) the relationship between the need for the

use of force and the amount of force used; (2) the extent of the plaintiff's injury; (3) any

effort made by the officer to temper or to limit the amount of force; (4) the severity of

the security problem at issue; (5) the threat reasonably perceived by the officer; and

(6) whether the plaintiff was actively resisting. 19

       Here, applying the Kingsley factors establishes that the officers’ use of force

was not “objectively unreasonable.” First, there is a reasonable relationship between

the need for force and the force used. Reeves was unsecured, refusing commands to

return to his cell, attacking officers, and resisting restraint. In response, officers




       16   Id. at 397.
       17   Id. (quotation marks omitted).
       18   Id. (quotation marks omitted) (alterations in original).
       19   Id. (citing Graham, 490 U.S. at 396).

                                                     8
  Case 3:18-cv-03232-X Document 96 Filed 09/29/20                  Page 9 of 13 PageID 1526



tackled him, wrestled his limbs, and limited themselves to trained, unarmed strikes

that ceased once they secured Reeves.

       Second, Reeves’s injuries are minimal. Reeves was taken to Baylor, Scott &

White Medical Center the following day where the only diagnosed injuries

attributable to the officers’ use of force were leg contusions, for which the medical

staff proscribed Motrin. 20 Third, the officers tempered their use of force by employing

only trained, unarmed strikes (which apparently caused little to no physical damage)

and ceasing all strikes as soon as they secured Reeves.

       Fourth, the severity of the security problem was not insignificant. Reeves

argues that he was unarmed, outside the immediate presence of other detainees, and

highly unlikely to have been able to escape the detention center altogether. True;

however, Reeves was still roaming unsecured while actively damaging property and

injuring officers. Security in a jail setting can be fragile and even small chaotic events

can snowball into larger disasters if unaddressed. Here, the officers perceived a

significant security problem. 21 Because Kingsley councils the Court to “account for

the legitimate interests that stem from [the government’s] need to manage the facility

in which the individual is detained” and “appropriately defer[] to policies and

practices that in th[e] judgment of jail officials are needed to preserve internal order

and discipline and to maintain institutional security,” the Court will defer to their




       20   Doc. No. 71 at 70.
        21 See Declaration of Detention Officer Hernandez, Doc. No. 71 at 31 (“Because of the security

and injury risks associated with [Reeves’s] actions, we needed to secure him on the ground.”).

                                                  9
 Case 3:18-cv-03232-X Document 96 Filed 09/29/20                    Page 10 of 13 PageID 1527



risk assessment. 22         This also applies to the fifth factor, the threat reasonably

perceived by officers.

      Finally, Reeves was actively resisting the officers. Reeves insists that he did

not resist the officers’ attempts to secure him but merely chose to remain kneeling on

his hands and knees, rather than lay on the floor as directed, in order to protect his

face from hitting the floor. As a detainee, however, Reeves has no authority to make

that kind of executive decision. Even taking Reeves’s explanation as true, refusing

the officers’ demands to lay on the floor with his arms and legs out, in this situation,

is active resistance.

      Given the application of the Kingsley factors here, the Court concludes that the

use of force employed by these officers in this situation was not objectively

unreasonable.       Accordingly, because the officers use of force was not objectively

unreasonable, they did not violate Reeves’s 14th Amendment right to be free from

excessive force. 23 Thus, Reeves’s excessive force claim fails as a matter of law.

                                      C. Bystander Claim

      Reeves also alleges a “bystander” section 1983 claim against each officer. The

Fifth Circuit recognizes bystander liability under section 1983 where an officer

“(1) knows that a fellow officer is violating an individual's constitutional rights;

(2) has a reasonable opportunity to prevent the harm; and (3) chooses not to act.” 24

The implicit requirement here, however, is that an officer must be violating an


      22   Kingsley, 576 U.S. at 397 (quotation marks omitted) (alterations in original).
      23   Id. at 396–97.
      24   Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013).

                                                   10
 Case 3:18-cv-03232-X Document 96 Filed 09/29/20                  Page 11 of 13 PageID 1528



individual’s constitutional rights. Because the Court determined that no officers

violated Reeves’s 14th Amendment right to be free from excessive force, there is

accordingly no bystander liability here. 25

       D. Malicious Prosecution, Sixth Amendment, Continued Seizure

       Reeves further claims a series of constitutional violations stemming from his

allegation that the officers made patently false statements regarding the detention

center incident. The false representations allegedly occurred via Officer Franey’s

affidavit to the magistrate judge and the other officers’ statements to Officer Franey,

made for the purpose of creating that affidavit. Specifically, Reeves argues that the

video footage clearly established that he did not assault the detention officers, and

therefore the officers falsified information by reporting an assault. According to

Reeves, this falsification caused him to be charged and prosecuted without probable

cause, denied a fair trial (although the charges were voluntarily dismissed before a

trial), and have his liberty impermissibly restricted all in violation of his 4th, 6th,

and 14th Amendment rights.

       The parties have spilt much ink weighing whether these rights exist under

these circumstances in our Constitution.              That analysis, however, is irrelevant

because each constitutional claim rests on the premise that the information given

was false. Here, the video makes clear that Reeves did assault the detention officers.

Officer Franey’s affidavit and the other officers’ statements reflect the events


       25 Further, even if a constitutional violation had occurred, Officer Franey would still be free

from bystander liability because he was not physically present at the scene. Textually speaking,
bystanders must be standing by. See id. (“However, liability will not attach where an officer is not
present at the scene of a constitutional violation.”).

                                                 11
 Case 3:18-cv-03232-X Document 96 Filed 09/29/20                     Page 12 of 13 PageID 1529



captured on video. Therefore, there is no genuine dispute of material fact as to

whether the officers falsified information—they simply did not. Reeves’s assorted

constitutional claims fail as a matter of law because the officers cannot have violated

his rights by falsifying information if the information they gave was not false.

                                       E. Officer Campbell

      Reeves also named Officer Campbell, one of the detention officers involved in

this incident, as a defendant. Officer Campbell was not added to this lawsuit until

after the statute of limitations lapsed, due to difficulties identifying him. Officer

Campbell moved to dismiss the suit as time barred.                      In the interest of judicial

efficiency, the Court will not rule on this motion as there may be another issue that

resolves the claim. The Court will, however, allow Officer Campbell to file a motion

for summary judgment in light of this order.

                                        F. City of Garland

      Finally, Reeves pled a section 1983 claim against the City of Garland arguing

that its policy of allowing police and detention officers to regularly use excessive force

caused the violation of his constitutional rights here. As a municipality, Garland can

only be liable under section 1983 where the “the action that is alleged to be

unconstitutional implements or executes a policy statement, ordinance, regulation,

or decision officially adopted and promulgated by that body’s officers.” 26 It is well

established, however, that “every Monell claim requires an underlying constitutional




      26   Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690 (1978).

                                                    12
 Case 3:18-cv-03232-X Document 96 Filed 09/29/20                   Page 13 of 13 PageID 1530



violation.” 27 Here, because the Court already determined that Reeves’s constitutional

rights were not infringed, there is no underlying violation to serve as the basis for

Monell liability against the City of Garland. The City is entitled to dismissal as well.

                                         IV. Conclusion

      For the foregoing reasons, the Court GRANTS the motion for summary

judgment [Doc. No. 69] as to all claims against Officers Franey, Castellanos,

Hernandez, and Carson, based on the finding that the defendant officers’ conduct did

not violate Reeves’s constitutional rights. Likewise, the Court GRANTS the City of

Garland’s motion to dismiss [Doc. No 86] because there are no constitutional

violations for Monell liability to attach to. Finally, the Court refrains from ruling on

Officer Campbell’s motion to dismiss [Doc. No. 91] but will allow Officer Campbell to

file a motion for summary judgment on or before October 19, 2020.


IT IS SO ORDERED this 29th day of September, 2020.




                                                       BRANTLEY STARR
                                                       UNITED STATES DISTRICT JUDGE




      27   Hicks-Fields v. Harris Cty., 860 F.3d 803, 808 (2017) (quotation marks omitted).

                                                  13
